Citation Nr: 0621560	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for hypoglycemia. 

3.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from June 1943 to November 
1945.  The veteran was a prisoner of war (POW) of the German 
government from January 1945 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board observes that in February 2004, the veteran 
indicated that he was filing Notice of Disagreement (NOD) 
with the December 2003 RO denial of his service connection 
claim for hypoglycemia as well as for his various 
gastrointestinal problems.  In response to the February 2004 
NOD, the RO issued a Statement of the Case (SOC) for the 
issues of entitlement to service connection for chronic 
dysentery, irritable bowel syndrome, ulcer disease, Barrett's 
esophagus, and hiatal hernia, and hypoglycemia and diabetes.  
However, the veteran on his May 2004 VA Form 9, only appealed 
the issues of entitlement to service connection for 
hypoglycemia/diabetes and irritable bowel syndrome.  
Accordingly, an appeal was not perfected as to the remaining 
issues.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
(pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA).  As such, only the issues of entitlement to service 
connection for hypoglycemia/diabetes and irritable bowel 
syndrome are currently available for appellate review.


FINDINGS OF FACT

1.  The veteran was a prisoner of war.

2.  The competent evidence of record does not demonstrate 
that the veteran has a current irritable bowel syndrome 
disability.

3.  The competent evidence of record does not demonstrate 
that the veteran has current hypoglycemia.

4.  The competent evidence of record does not demonstrate 
that the veteran's current diabetes mellitus is causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome, if any, was not incurred in 
active service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(c) (2005).

2.  Hypoglycemia, if any, was not incurred in active service 
and may not be presumed to be of service onset.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(c) (2005).

3.  Diabetes mellitus was not incurred in active service and 
may not be presumed to be of service onset.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of May 2003 and September 2005 letters the agency of original 
jurisdiction (AOJ) to the appellant, which informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence, as well as requested that he submit any additional 
evidence in his possession pertaining to the claims.  The 
Board observes that the aforementioned letters did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot

With regard to the duty to assist, the record contains 
private medical reports and reports of VA examination.  The 
Board notes that the record does not contain the veteran's 
service medical records.  Requests were made to the National 
Personnel Records Center (NPRC) for the veteran's service 
medical records, but no records were on file.  He was asked 
to submit copies of any of these records that he had in his 
possession.  However, he did not have any to submit.  The 
Board is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims for service connection.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims for service connection. Essentially, all available 
evidence that could substantiate the claims has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  Present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
U.S.C.A. § 101(32)(West 2002); 38 C.F.R. § 3.1(y)(2005).

If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied: psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.  
See 38 C.F.R. § 3.309 (c)(2005).

If the veteran: (i) Is a former prisoner of war and: (ii) Was 
interned or detained for not less than 30 days, the following 
diseases shall be service-connected if manifested to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of Sec. 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; irritable bowel 
syndrome; peptic ulcer disease; peripheral neuropathy except 
where related directly to infectious causes; cirrhosis of the 
liver.  See 38 C.F.R. § 3.309(c) (2005).

Legal Analysis

1.  Irritable Bowel Syndrome

The veteran asserts that service connection is warranted for 
irritable bowel syndrome.  However, for the reasons set forth 
below, the Board finds that a grant of service connection is 
not warranted.

The record establishes that the veteran was a POW from 
January 10, 1945 to May 1, 1945, a period in excess of 30 
days.  As such, irritable bowel syndrome shall become 
service-connected if it manifested to a degree of 10 percent 
or more at any time after discharge or release from active 
duty.  However, although the veteran may have suffered from 
irritable bowel syndrome in service, the competent evidence 
of record does not demonstrate that he has a current 
irritable bowel syndrome diagnosis.  In this regard, on the 
veteran's September 2003 POW protocol examination, the 
examiner diagnosed the veteran with irritable bowel syndrome 
by history.  However, the Board observes that such diagnosis 
was based solely on the veteran's reported history of having 
such condition.  There is no documented medical evidence of 
record to support the veteran's report that he had current 
irritable bowel syndrome.  The Board has considered the 
veteran's own lay statements to the effect that he has 
irritable bowel syndrome as a result of his status as a POW.  
However, while he is qualified to report his symptomatic 
complaints, he is not qualified, as a lay person, to offer a 
medical diagnosis for medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
association of his complaints with the specific disability of 
irritable bowel syndrome will not be given any probative 
weight.

The record also demonstrates that in a December 2003 letter, 
Dr. R. E. B., M.D., the veteran's treating physician 
indicated that the veteran had been under his care since 1992 
for a variety of gastrointestinal maladies, including 
irritable bowel syndrome.  He further stated that a variety 
of gastrointestinal disorders, including irritable bowel 
syndrome, could occur as a result of war and post-traumatic 
stress disorder and that it was not "unreasonable to surmise 
that the patient's experience as a POW while in Germany in 
WWII may have contributed significantly to his digestive 
problems."  However, it is significant to point out that 
although Dr. B. indicated that he had treated the veteran for 
irritable bowel syndrome, a review of the treatment records 
from his office dated from July 1992 to February 2003 do not 
show that the veteran ever complained of irritable bowel 
syndrome or was diagnosed with such condition by Dr. B..  The 
record indeed reflects that during this time the veteran was 
diagnosed with and sought treatment for a myriad of other 
gastrointestinal disabilities, however, irritable bowel 
syndrome was not one of them.  Therefore, as the competent 
medical evidence of record does not demonstrate that the 
veteran has a documented diagnosis of irritable bowel 
syndrome, the Board assigns little probative value to Dr. B's 
report that he had treated the veteran for irritable bowel 
syndrome and his opinion that such condition was related to 
the veteran's service.  Accordingly, because the veteran's 
contemporaneous post-service treatment records do not 
demonstrate that he has a current irritable bowel syndrome 
diagnosis, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a 
presumptive basis for irritable bowel syndrome.

Consequently, as the clinical evidence of record does not 
demonstrate that he has current irritable bowel syndrome, the 
veteran is also not entitled to a grant of service connection 
on a direct basis.  In this regard, the Board notes that 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability and in the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  See Degmetich, 104 F. 3d at 1332 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  

In conclusion, although the veteran asserts that he has 
current irritable bowel syndrome that is related to service, 
the negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has irritable bowel syndrome that is related to his 
active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2005), but does not find that the evidence is of such 
approximate balance as to warrant its application.

2.  Hypoglycemia

The veteran asserts that service connection is warranted for 
hypoglycemia.  However, for the reasons set forth below, the 
Board concludes that a grant of service connection is not 
warranted.

The veteran contends that he first became hypoglycemic while 
a POW at Stalag Luft 1, when he went through a starvation 
period and had to survive on about 600 to 700 calories a day.  
According to the veteran, during this time, he made fudge out 
of his rations (sugar, D bars and margarine), which he ate at 
night on an empty stomach.  The veteran asserts that this was 
the trigger for the reactive hypoglycemia that has "plagued 
[him] all of his adult life."

In order for a veteran to establish service connection on a 
presumptive basis for a disability that results from being a 
POW, the disability must be one that is statutorily listed as 
a presumptive condition.  The Board notes that the 
disabilities that have been positively associated with former 
POW's do not include hypoglycemia.  See 38 C.F.R. §§ 3.307, 
3.309 (2005).  Moreover, the competent evidence of record 
does not demonstrate that the veteran has current reactive 
hypoglycemia.  Although the veteran contends that he 
continues to suffer from reactive hypoglycemia, he has not 
presented any documented medical evidence showing a current 
diagnosis of such condition.  The Board observes that in 
1992, the veteran reported a past medical history of 
hypoglycemia.  However, there is no supporting clinical 
documentation that at that time the veteran indeed suffered 
from hypoglycemia or that the veteran has current 
hypoglycemia. Therefore, as the evidence of record does not 
demonstrate that the veteran has hypoglycemia, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection on a presumptive basis for 
hypoglycemia.  For the same reason, the veteran is also not 
entitled to a grant of service connection on a direct basis.  
Brammer, 3 Vet. App. at 225; Degmetich, 104 F. 3d at 1332.    

In conclusion, although the veteran asserts that he has a 
current hypoglycemia disability that is related to service, 
the negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current hypoglycemia disability that is related 
to his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2005), but does not find that the evidence is of such 
approximate balance as to warrant its application.

3.  Diabetes

The veteran asserts that service connection is warranted for 
diabetes.  However, for the reasons stated below the Board 
finds that a grant of service connection is not warranted.

In order to establish service connection on a direct basis 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
injury and an in-service injury or disease.  The Board finds 
that the clinical evidence of record establishes that the 
veteran has a current diabetes mellitus disability.  However, 
the record does not reflect that the veteran ever was 
diagnosed with, or had any manifestations of, the disease 
while in service.  The Board recognizes that the veteran's 
service medical records have been reported to be unavailable.  
However, the veteran was provided the opportunity to submit 
alternate forms of evidence to show that he his diabetes 
mellitus began in service, but to date, no corroborating 
documentation has been received into the record.  Moreover, 
no competent clinical evidence of record establishes that the 
veteran's current diabetes mellitus, initially demonstrated 
by the record in 2002, years after service, is etiologically 
related to any incident of service.  Therefore, in the 
absence of any medical evidence that the veteran's current 
diabetes mellitus disability is etiologically related to 
service and in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial 
documentation in the record of diabetes in 2002, years after 
his discharge from service, to be too remote from service to 
be reasonably related to service.  Therefore, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection on a direct basis.

To the extent that the veteran contends that his diabetes 
mellitus is related to his being a former POW, the Board 
observes that diabetes mellitus is not a disability that has 
been positively associated with former POW's.  See 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Further, the veteran has not 
presented any competent medical evidence that causally links 
his diabetes mellitus to his service.  Combee v. Brown, 34 F. 
3d 1039 (Fed Cir. 1994).  In fact, on his September 2003 VA 
Prisoner of War protocol examination, the examiner reported 
that the veteran's adult-onset diabetes mellitus was not 
likely related to his being a prisoner of war.  Therefore, 
the Board concludes that the competent medical evidence of 
record does not support a causal connection between the 
veteran's former POW status and his current diabetes 
mellitus.

The veteran could also be entitled to a grant of service 
connection on a presumptive basis, if his diabetes mellitus 
became manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's current 
diabetes mellitus was manifested to a compensable degree 
within one year of his 1945 separation from service.  In 
fact, the first documented clinical diagnosis of diabetes 
mellitus 2002, which was many years after service.  Hence, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a presumptive basis.

In conclusion, although the veteran asserts that his current 
diabetes mellitus disability is related to service, the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran's current diabetes mellitus disability is related to 
his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2005), but does not find that the evidence is of such 
approximate balance as to warrant its application.


ORDER


Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to service connection for hypoglycemia is denied.

Entitlement to service connection for diabetes is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


